Per Curiam.
The plaintiffs have appealed from a decision of the defendant board of zoning appeals of the city of New Haven that denied their application for a “special exception” and a variance. Noting that “[t]he plaintiffs have failed to seek relief by way of ad damnum or any other claim of relief in their complaint on appeal,” the trial court dismissed the action for failure of the plaintiffs “to invoke the jurisdiction of the court . . . J’1 Our decision in Fishery. Board of Zon*440ing Appeals, 142 Conn. 275, 113 A.2d 587 (1955), is dis-positive and, therefore, we hold that the trial court erred in dismissing this zoning appeal for failing to append to the complaint a prayer for relief.
There is error, the judgment is set aside and the case is remanded for further proceedings consistent with this opinion.

 It was conceded at oral argument before us that the trial court dismissed this matter on its own motion.